Citation Nr: 1021794	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-12 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to October 
1985.  He performed duties as a pharmacy specialist.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the RO.

The Board notes that following the Veteran's claim filed in 
August 1999, the RO in  a letter dated in September 1999, 
advised the Veteran that his claim for entitlement to service 
connection for a disability of the cervical spine was not 
well grounded, and advised him of the action needed to submit 
a well grounded claim.  In October 1999, the RO advised the 
Veteran that it was denying his claim, to include cervical 
spine disorder, on the basis that it was not well grounded.  
Another letter in November 1999 again advised him that his 
claim was not well grounded, and advised him again of the 
need to furnish evidence to well ground his claim.  
Adjudication of cervical spine claim on a substantive basis 
was deferred by the RO at the time these letters were issued.  
The veteran filed a notice of disagreement in June 2000, and 
the RO issued a statement of the case in November 2000.  No 
VA Form I-9 was filed by the Veteran regarding this issue.  

Subsequently, the RO in a September 2002 letter, advised the 
Veteran that the statement of the case issued in November 
2000 was in error, as the RO had not issued a formal rating 
decision on the issue of service connection for a cervical 
spine disability, and also notified the veteran of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran 
did not perfect an appeal of these actions, even if it is 
accepted that he had successfully filed a timely notice of 
disagreement with the actions taken by the RO in October 1999 
and November 1999 pertaining to whether he filed a well 
grounded claim.  The RO adjudicated this issue on a on a de 
novo basis in July 2003, with the date of claim pending since 
August 1999.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
observed, pursuant to Section 7 of the VCAA, that if a claim 
was denied as not well grounded between July 14, 1999, and 
November 9, 2000, and is reconsidered de novo in light of the 
enactment of the VCAA, the claim is readjudicated "as if the 
denial or dismissal had not been made."  Id. at 1343- 44.  
Thus, the Board finds that the RO properly adjudicated this 
matter on a de novo basis in July 2003.  

The Board remanded this matter in December 2005 and again in 
March 2008 to address due process and evidentiary matters.  
The Board also disposed of an issue of entitlement to service 
connection for a thoracic spine disorder in the December 2005 
decision.  The development has been completed and this matter 
is returned to the Board for further consideration.

The Veteran is noted to have submitted a statement regarding 
medical evidence to include Social Security Records and 
private medical evidence from Tri Care in March 2010, 
following the most recent supplemental statement of the case, 
also in March 2010.  A review of the record reflects that the 
evidence cited by the Veteran has already been obtained and 
associated with the claims folder.  Therefore there is no 
need to remand this matter to afford AOJ review of this 
statement.  


FINDINGS OF FACT

1.  The record contains evidence showing that prior to 
service, the Veteran experienced two injuries that involved 
his neck, to include being hit by a car when he was 
approximately 13 years old and being injured in a basketball 
game in 1974 when he was apparently pinned against a beam.

2.  The record contains no clear and unmistakable evidence 
showing that these above described injuries resulted in any 
preexisting neck disability prior to his entry into active 
service, and he is presumed sound on entry.
  
3.  The preponderance of the competent medical evidence 
reflects that neck and shoulder complaints treated in service 
were acute and transitory with no continuity of symptoms, and 
that the Veteran's current cervical spine disability is 
neither related to service nor due to arthritis that 
manifested within one year of service discharge, but more 
likely than not is the result of post service injury.


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disorder is not shown by the 
medical evidence to have clearly and unmistakably existed 
prior to his entry into military service, and the presumption 
of soundness at induction is not rebutted. 38 U.S.C.A. §§ 
1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.306(b) (2009).

2.  A cervical spine disorder, was neither caused, nor 
aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received in November 1999 and a duty to assist 
letter was sent in September 2002 prior to the July 2003 
denial of this claim on the merits.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims, and of his and VA's respective duties.  The duty 
to assist letter, specifically notified the Veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
her private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Additional notice was sent in January 2006 and 
April 2008.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, service personnel 
records, VA, Social Security and private medical records were 
obtained and associated with the claims folder, to include 
those requested to have been obtained pursuant to the April 
2008 remand.  While private medical records from prior to 
service were not obtained by the Veteran pursuant to the RO's 
remand request, he is noted to have failed to respond to the 
RO's April 2008 letter that specifically requested he assist 
the VA in obtaining such records.  The Board notes that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The Veteran also provided 
testimony at a DRO hearing held in July 2006 at the RO.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in March 2009 provided current assessments of the 
Veteran's disability based not only on examination of the 
Veteran, but also on review of the records.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in April 2008.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
organic heart diseases, when such diseases are manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

The Veteran, as a lay witness, can attest to factual matters 
of which he had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994). (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records reveal that in the March 1977 
entrance examination his spine was normal and he had no 
history of spine complaints.  In July 1978 he was treated for 
shoulder pain, with X-ray showing no other abnormalities (or 
cervical findings) besides sclerotic area of bone density in 
the humeral head.  He was diagnosed with subdeltoid bursitis 
in August 1978 in the left shoulder.  In October 1978 he was 
seen for probable bursitis of the left shoulder.  In April 
1979, he was noted to have left shoulder pain for one year 
with history of bursitis requiring injection 8 months ago, 
and now complained of tightness over the shoulder, anterior 
chest and left lateral neck.  The assessment was chronic 
bursitis, left shoulder.  A May 1979 X-ray of the left 
shoulder did not reflect any cervical findings.  He continued 
with physical therapy for shoulder pain in July 1979.  In 
August 1979 he had pain in both shoulders, with tightness of 
the cervical spine.  Treatment included heat and traction to 
the neck and shoulder.  Another August 1979 record reported 
supraclavicular pain running into the neck, with the rest of 
the findings regarding the shoulder.  

In October 1979 he was seen for a possible scaleneus anticus 
syndrome, with no evidence of thoracic outlet syndrome.  An 
October 1979 X-ray of the cervical spine was normal, without 
cervical ribs with the exception of moderate loss of lordotic 
curvature in the superior aspect of the spine probably due to 
muscle spasticity, although the cause was undetermined.  
Thereafter in April 1982, he was seen for left upper back 
pain assessed as probable muscle strain.  In July 1982 his E5 
examination revealed his spine and other musculoskeletal 
examination was normal.  The report of medical history 
revealed he answered "yes" to having arthritis, rheumatism 
in the past which occurs episodically.  In May 1983, he 
complained of bilateral trapezius pain increased with 
movement.  His history included bursitis. He was assessed 
with muscle spasm and questionable cervical spine 
radiculopathy.  However, there are no subsequent records 
showing continued cervical symptoms and his January 1985 
periodic examination was normal for the entire spine.  

The Veteran's service personnel records reflect that the 
Veteran's military occupational specialty was as a pharmacy 
assistant and then pharmacy specialist.  

Shortly after service, an October 1986 record revealed 
complaints of neck pain especially when driving.  Examination 
was significant for full range of motion, with pain at the 
extremes. The assessment was pinched nerve, with plans to 
treat with manipulation.  

Thereafter, post service records reflect that in 1989, 4 
years after service, the Veteran was seen by STG in May 1989 
for relief of previous neck pain by 25 percent and increased 
cervical range.  An X-ray from June 1989 revealed an 
essentially normal cervical spine. In July 1989, he had an 
initial evaluation for complaints of pain in the neck and 
upper back for one week.  He had changed a tire at the time, 
when the onset took place.  He described sharp pain when 
flexing his head forward in each upper fiber of trapezius.  
He was referred for treatment including hot packs and 
massage.  Later in July 1989, he was treated for thoracic 
back pain complaints, described as chronic pain worse since 
July 20, 1989.  Examination was noteworthy for cervical spine 
tenderness and muscle rigidity at the left paraspinal 
muscles.  The diagnosis was cervical and dorsal strain.  X-
rays from July 1989 revealed slight narrowing of the C5-6 
vertebra, suspicious for degenerative disc disease at that 
level.  He was diagnosed with cervical and dorsal strains in 
July 1989 and August 1989, with findings that included pain, 
tenderness and muscle rigidity of the cervical spine. He 
underwent physical therapy treatment for complaints that 
included pain and soreness of the posterior neck and 
shoulders in August 1989, with the cervical strain described 
as resolved the same month.  The Veteran was also treated in 
December 1989 for low back pain and genitourinary complaints.  

Thereafter records from 1990 through 1993 primarily address 
other medical complaints with no significant cervical spine 
complaints shown.  A January 1993 record noted that the 
Veteran had been first seen in July 1989 because of neck pain 
due to muscle strain.  His X-ray was negative.  He was noted 
to have been seen for other medical problems and had been 
discharged from the clinic due to having lost contact.  He 
was diagnosed with cervical spine negative by X-ray.  In July 
1993 he was stung by a bee on the left side of his neck with 
an allergic reaction treated, but no other particular 
complaints referable to the cervical spine.

Thereafter treatment for neck (and thoracic spine) complaints 
are shown in 1996.  An April 1996 report addressing spinal 
problems revealed the Veteran to give a history where he 
believed he injured his neck seriously for the first time 
playing basketball in a barn at age 20.  He indicated that 
his head struck a beam and he became very stiff and could 
barely function for about 3 weeks.  He had another bad spell 
in 1985 when he woke up and could not move his neck due to 
pain.  These symptoms stayed with him and he now had pain on 
both sides of his neck radiating to both shoulders and some 
numbness in his thumb.  He also gave a history of having 
injured his low back when moving a piano in 1987.  
Examination noted some left scapular tenderness and poor 
strength testing due to splinting, but he probably had 
additional weakness.  His reflexes were normal.  CT scan from 
the same month was noted to show a herniated cervical spine 
disc at C4-5, somewhat consistent with the pain symptoms 
higher in the shoulder and sensory loss in the thumbs.  X-ray 
from April 1996 was noted to show minimal changes at C5-6.   
A May 1996 medical record in conjunction with a claim for 
workers compensation benefits noted the diagnosis of ruptured 
cervical (and lumbar) discs with objective findings 
confirming the same.  The doctor opined that this condition 
was not work related.

Records from June 1996 also noted the history of chronic neck 
pain with herniated C4-5 discs, with a 10 year history given 
of neck pain radiating into the shoulders and arms, with X-
rays normal.  However CT findings (from April 1996) were 
noted to show small bulge at C3-4 and more moderate at C4-5.  
A neurosurgeon's letter also from June 1996 noted the same 
duration of treatment for neck pain radiating into the 
shoulders and also noted that the Veteran worked as a nurse, 
taking care of a quadriplegic patient, with duties that 
included lifting and turning the patient.  He had done this 
for a couple of years.  His past medical history was deemed 
largely unremarkable, and neurological examination was 
normal, except for the absence of upper and quad reflexes and 
cremerastic reflex on the left (present on the right).  The 
CT findings were recited and the impression was of the 
Veteran with bulging discs in multiple spine regions, 
including cervical spine.  A July 1996 record is noted to 
have recited the history of the injury to the neck playing a 
basketball game, and indicated this happened in 1974.  He 
indicated he had neck discomfort ever since that incident, 
with progression of pain in 1978.  He was noted to have 
diffuse pain in the multiple joints and the doctor opined 
that the Veteran had an apparent diffuse arthritis especially 
involving his spine.  There was no serologic evidence of 
inflammatory arthritis, but his clinical profile was more 
compatible with that than osteoarthritis.  An August 1996 
rheumatology evaluation concluded that he had chronic 
arthralgias of uncertain etiology.

An October 1996 disability evaluation filled for Social 
Security purposes showed loss of motion of the neck on 
lateral flexion and extension, and noted he was limited in 
lifting 30 pounds due to his neck.  The initial injury 
history was again noted to be the basketball injury in 1974.  
The doctor noted that he initially thought the Veteran had 
some sort of arthritis but noted normal findings on sed rate.  
Also noted were the findings of disc narrowing and bulges of 
the cervical spine.  The diagnosis was chronic arthralgias of 
an uncertain etiology.  Again it was noted that the arthritis 
bore more clinical resemblance to inflammatory arthritis 
rather than osteoarthritis, but the laboratory findings were 
negative.  

The Veteran sent a letter to the Social Security 
Administration in September 1996 where he gave a history of 
hurting his neck in June 1974, playing basketball in a barn, 
when he got pinned against a barn beam.  He indicated that he 
did not seek medical treatment and that symptoms subsided 
after 3-4 weeks.  He did not recall any major problems after 
this injury.  He indicated that while in the service, he 
developed dull nagging pain between the shoulder blades for 
several hours during basic training.  He indicated that he 
did not seek treatment and finished boot camp without 
problems.  However he indicated that while performing his 
military service, he had to do heavy lifting, including 
setting up and taking down mobile combat support hospitals, 
and subsequently experienced severe shoulder pain.  He 
indicated that he saw orthopedic specialists several times.  
He reported that after being assigned to another assignment 
(pharmacy) he did not recall much shoulder with his neck or 
back for the rest of his time in service, and his next 
episode of neck pain was of sudden onset in 1986 
(postservice) when he was diagnosed with a pinched nerve.  He 
then indicated that he worked in home heating/air conditioner 
repair beginning in June 1987, and had frequent episodes of 
neck pain.  He also gave a history of hurting his back in 
1988 moving a piano.  He indicated that he worked in the home 
heating business through 1989 with heavy lifting, and then 
attended nursing school in 1992.  After graduation he worked 
in a nursing home and developed pain in his low back and 
sciatic nerve from standing long hours.  He reported being 
diagnosed with a ruptured cervical disc in 1996.  

Records from 1997 revealed continued treatment for ongoing 
cervical spine symptoms, as well as disability examinations.  
He was also treated for back pain and left leg after getting 
out of a car in May 1997, but the records concerning this did 
not clearly indicate whether this also caused neck pain, 
although complaints of sporadic radiating neck pain of a more 
than 10 year duration were noted.  In August 1997, his 
history of spinal pain reportedly began in 1974 with the neck 
injury and developed into more diffuse pain in 1978.  A 
September 1997 neurosurgery evaluation letter said that the 
Veteran may have injured himself playing basketball in 1974, 
and also noted he had some spine problems in service in 1977 
as well as in 1989, with X-rays.  He was noted to have worked 
at the VA when he developed pain.  He did not relate this to 
any particular injury.  An October 1997 follow-up from the 
neurosurgeon noted that the myelogram showed no significant 
compression of the spinal cord or nerve roots and no 
mechanical problems were identified as the source of pain.  
Further evaluation was suggested.

Disability evaluations from November 1997 gave a history of 
the Veteran having been hit by a car when riding his bicycle 
in 1967 at age 13, and then injuring himself playing 
basketball when he was pinned against a wall.  This 
basketball injury was deemed as the probable cause of 
cervical spine (and thoracic spine) herniated nucleus 
pulposus.  He was said to have injured his spine moving a 
piano in 1990.  Otherwise the examinations focused on 
functional limitations, including based in part on his 
cervical spine.  A December 1997 letter from the Veteran's 
primary care provider to the social security Judge noted 
history of a low back injury after getting out of his car in 
August 1997, but made no reference as to whether this 
incident also injured his neck.

He continued to be seen for ongoing cervical (and thoracic 
and lumbar) spine complaints through 1998 and 1999.  A March 
1998 CT again showed central disc protrusion at C4-5 and 
small protrusions at C5-6 and C6-7.  A June 1998 report 
reviewed the CTs showing degeneration of the cervical spine 
and herniated discs and opined that neither of these injuries 
to the neck and back were work related.  

An October 1999 neurological consult for headaches gave a 
history of long term pain in his neck and back for over 20 
years.  He thought they may stem from an accident he had as a 
13 year old when he was hit by a car traveling 50 miles an 
hour and was thrown 60 feet.  He indicated he had multiple 
lacerations and bruises.  He gave a history of chiropractic 
treatment for his neck and back over the years.  He also had 
pain in the shoulders about 20 years ago, with suspicion of 
possible thoracic outlet syndrome.  Examination found 
tenderness in the paracervical spine muscles without clear 
spasm, and he also had some diminished sensation in all four 
extremities.  Following review of MIR findings, the 
neurologist only noted disc bulge with small central 
herniation at C5-6 and C4-5.  The impression was of many 
years chronic pain involving the neck and back with more 
recent history of headache, migraine type.  

The Veteran's work history as reported in the Social Security 
records included working as licensed practical nurse (LPN) 
from 1993 to 1996 with duties that included lifting patients.  
Prior to that his history showed he was a heating contractor 
from 1988 to 1992 and an IV/Pharmacy technician from 1977 to 
1987.

VA and private  treatment records from 2000 to 2001 show 
continued cervical spine complaints.  In June 2000 he 
underwent a private examination to assess spine pain and he 
related a history of injury to the cervical (plus thoracic 
and lumbar) spine in the late 1970's, and reported doing 
heavy lifting during service.  He was noted to have been seen 
multiple times in the service for neck and upper body 
complaints.  His post service history included being on 
Social Security disability and multiple symptoms that 
included neck pain.  On examination he had virtually no 
motion of his neck and very limited upper extremity motion.  
The MRI's showing degenerative changes at the cervical spine 
were reviewed and the impression was of significant symptoms 
of musculoskeletal pain attributable to cervical (and 
thoracic and lumbar spines).  However the imaging studies 
were said not to show any significant disc pathology that 
would account for the profound stiffness of his neck and 
upper extremities.  This was most likely due to severe 
inactivity and generalized deconditioning.  The examiner 
opined that by history his symptoms date back to his early 
military career and nonetheless severely compounded over the 
last decade.  

The report of an August 2001 VA examination of the cervical 
spine was done without review of the claims file and did not 
contain an etiology opinion.  However the examination did 
cite an extensive history given by the Veteran of having 
heavy duty lifting duties in the service and a post service 
history of work that also involved heavy lifting.  He was 
noted to have limited motion of the cervical spine and upper 
extremities on physical examination.  Following review of the 
MRI's and CTs showing cervical disc protrusions, the 
impression was musculoskeletal pain throughout the cervical 
(and thoracic and lumbar) spine, without any significant disc 
pathology that would account for the symptoms.  There were no 
significant neurological findings on examination.  The 
examiner did note an apparent functional component due to 
inactivity.  There was nothing to indicate on present 
examination that he has a myelopathy or radiculopathy or 
peripheral nerve problem.

A second VA examination for the cervical spine was done in 
August 2001, which included review of the claims file and 
service treatment records.  It was noted that an X-ray in 
1979 showed loss of lordotic curve, but no other findings 
regarding the cervical spine in the service treatment 
records.  His medical history also included a slight neck 
injury playing basketball, without medical care.  He said he 
did all physical fitness training including pushups during 
boot camp.  He developed pain in his shoulders and was seen 
for bursitis and a question of cervical rib came up.  
Examination was noteworthy of some kyphosis of the cervical 
spine.  He also had decreased sensation in C5 on the left and 
C6, C8 and T1 bilaterally.  There was also some weakness 
flexing and extending his elbow.  The diagnosis was cervical 
spine disease with CT with several disc bulges at multiple 
levels.  There was also a neurological disturbance in the 
cervical nerve distribution, left and right.  The examiner 
discussed that there were no complaints of cervical spine 
that could be found in the records except for somebody's 
suspicion that he had a cervical rib at one time.  He had 
lame shoulders.  The etiology of his problem was not evident 
to this examiner.  The examiner could not relate his problem 
now to what he did while on active duty in service.  There 
was no injury in service that the examiner could relate to. 

In November 2001 he had an EMG for neck pain with radiation 
down the shoulders, arms and hands.  The history given by the 
Veteran was a neck injury in the Army.  Examination showed 
diminished strength and decreased sensation to light touch 
and pinprick in the digits of the right hand.  The conclusion 
after physical examination and review of EMG findings were 
that there was evidence to support a diagnosis of C5-6 
radiculpathy.  This diagnosis was concurred with by another 
physician.  A MRI from March 2002 again confirmed 
degenerative osteophyte changes primarily C4 through C6 and 
mild degenerative disc disease, primarily of C5-6.  

In May 2002 the Veteran underwent anterior cervical 
discectomy and fusion at C4-5 and C5-6.  A June 2002 follow-
up of the neck pain and radiculopathy status post discectomy 
noted significant improvement of the pain since surgery and 
diagnosed cervical spondylosis with myelopathy C4-5, C5-6 
status post ACDF times 4 weeks.  He had neck pain with upper 
extremity radiculopathy improved.  The doctor opined that his 
disc herniation in the cervical spine were causally related 
to a work injury in October 2001, while working his job 
duties as a nurse.  The date of injury was reported as 
October 13, 2001.  

In May 2004 the Veteran was treated for an acute paralysis of 
the bilateral lower extremities, with history of cervical and 
thoracic injuries from a work injury noted to have been about 
2 years ago.  MRI including of the cervical spine showed no 
acute pathology and his symptoms gradually resolved.  Among 
the diagnoses was disc disease of the cervical (and thoracic) 
spine.  Workers compensation related medical records from 
October 2005 and February 2006 gave a diagnosis of cervical 
spondylosis with myleopathy and give a date of injury as 
October 13, 2001.  

The Veteran submitted a letter in February 2006 wherein he 
asserts his belief that he did not have a ruptured cervical 
disc prior to service.  He thought he would not have been 
able to complete boot camp if he had.  He said his duties in 
service involved heavy lifting including of equipment and 
tearing down mobile medical units.  He said that he developed 
neck spasms that radiated down his arms during duties and 
discussed in great detail how his neck symptoms flared up and 
subsided at various points during service.  He said his 
problems recurred post service when trying to get up for work 
and his symptoms have continued ever since.  He said he did 
not realize the symptoms he had in service, which were 
originally thought to be bursitis, were actually related to 
his neck.

The Veteran in his July 2006 DRO hearing reiterated his 
contentions that the symptoms shown in the service treatment 
records of shoulder and clavicle pain were actually stemming 
from his cervical spine.  He confirmed no actual injury in 
service, but again repeated earlier contentions as to having 
done much heavy lifting while performing his duties in 
service.  He also expressed that he did not feel that the 
basketball injury in 1974 resulted in any significant injury 
to his neck, but that it was acute and transitory, and went 
away in a few weeks.  He stated that he believed he was fit 
and without any cervical problems upon entry into service.  
He pointed out that his belief as to his fitness on entry was 
based on being a medical professional (LPN).  He made no 
mention of the incident where he was hit by a car.  His wife 
testified that she noted he was in a lot of pain shortly 
after service.  She indicated that she too was an LPN.  

The Veteran underwent a VA examination in March 2009, which 
included claims file review.  The first problem addressed was 
numbness/tingling of the arms with onset said to be in 1978.  
The Veteran stated that he was evaluated as detailed in the 
spine examination (below)  and at the same time had numbness 
and tingling in both arms which was intermittent.  Symptoms 
worsened in 2001 after a workers compensation injury.  After 
service he was seen by Tri County on various occasions.  His 
medical history included trauma in 2001 with a workers 
compensation injury of working as a nurse performing a 2 
person transfer.  When doing the transfer, he had 
excruciating pain on the left side of his neck radiating all 
the way down to his left foot.  Examination revealed sensory 
and motor examination were within normal limits.  The EMG 
results were reviewed and noted to show evidence to support a 
diagnosis of C5-6 radiculpathy.  The diagnosis was right 
upper extremity C5-6 radiculpathy, with normal examination 
today.  Problems with this diagnosis included numbness and 
tingling in his arms.  

The second problem addressed was the cervical spine 
condition, again with history of onset given in 1978.  He 
stated they were doing heavy lifting and putting up a field 
hospital and the last day they tore down the hospital and he 
went to sick call for neck, shoulder and upper back pain.  He 
had no direct injury or trauma.  The examiner reviewed and 
recited records including service treatment records, dealing 
with problems with both shoulders including deltoid bursitis 
and mention of thoracic outlet syndrome, later disproven by 
thoracic surgeons.  At his discharge, he continued with 
episodic pain in his shoulders and neck which were all 
attributed to what he thought was bursitis.  After service, 
he was seen by private treatment (Tri County).  X-ray 
evidence was noted to begin in 1989 and he was noted to be 
deemed totally disabled in 1996.  His history in the claims 
file included having been hit by a car at age 13 and being 
injured again in 1974 playing basketball.  After both 
incidents he was noted to return to a functional lifestyle 
and his 1977 enlistment was normal.  After being out on 
disability from April 1996 to August 2001, he returned to 
work and worked for 6 weeks and reinjured his neck in 2001.  
The history of the injury was as cited earlier in the 
examination addressing the radiculopathy.  His medical 
history was progressively worse, and culminated in the 
cervical and discectomy surgery in May 2002.  

Examination of the cervical spine revealed no abnormal spinal 
curvatures or muscle spasm, atrophy, or guarding.  There was 
pain on motion and tenderness.  His motor strength was 5/5 
throughout.  Sensory examination was hypoactive (1/2) in both 
upper extremities for vibration, pain, light touch and 
position sense.  His range of motion of the cervical spine 
was reduced in all  planes.  X-rays, CT scans from July 1989 
were reviewed and their findings were noted.  The diagnosis 
was cervical spine post laminectomy syndrome. 

The examiner opined that the cervical spine condition was 
less likely as not caused by or a result of his complaints of 
shoulder, neck and upper back pain from July 1978 through May 
1983.  Based on the evidence from the claims file, treatments 
were made regarding his shoulders and there was no mention of 
neck or cervical spine problems.  X-rays of the cervical 
spine were done during service, however this would have been 
most likely done to evaluate the shoulders.  One piece of 
evidence related to the neck was from May 1983 when he 
complained of bilateral trapezius pain with an assessment 
listed muscle spasm and questionable cervical spine 
radiculopathy.  There was no further investigation done at 
the time and it was noted that the January 1985 examination 
showed no complaints or problems.  His current problems 
compounded after he was evaluated in the late 1980's.  He 
stated he visited chiropractors in 1987 and 1988, but no 
further information was found as to etiology.  The Veteran 
was noted to have stated that one morning when getting up for 
work he could not move his head or neck.  Treatment was with 
Valium and neck collar.  Then in 1996 he was listed as being 
disabled after working as a nurse and surgery was necessary.  
He was then noted to have returned to work in 2001 and 
reinjured his neck after 6 weeks.  

Based on review of the evidence, the Board finds that there 
is no clear and unmistakable evidence of a cervical spine 
preexisting his service.  While there is evidence to suggest 
that he did have 2 traumas prior to service, namely the 
incident where he was struck by a car as a young adolescent 
and the basketball injury, there is no medical evidence 
available to show that either of these traumas resulted in a 
chronic neck disability prior to service.  The service 
treatment records do not show evidence of such disability 
upon entrance, nor do they otherwise indicate the presence of 
a cervical spine disability during service that had been 
deemed preexisting.  While some of the post service medical 
records recite the Veteran's history wherein he reports the 
initial injury to his cervical spine to be the basketball 
injury in 1974 (in the Social Security examinations from 
October 1996 and October 1997) and elsewhere the injury from 
being hit by a car (in the October 1999 neurological 
consult), the Board notes that this injury history obtained 
by the Veteran varies, thus affecting its reliability.  
Furthermore the Veteran is noted in his July 2006 DRO hearing 
to express his belief that the basketball injury did not 
permanently affect his cervical spine, and that he was sound 
on entrance.  This somewhat contradictory evidence regarding 
whether he had a preexisting cervical spine disability from 
pre-service accidents does not constitute clear and 
unmistakable evidence to rebut the presumption of soundness.  

Thus he is presumed sound upon entry into service, and there 
is no need to further address the question of aggravation.  
The Board shall instead address whether a cervical spine 
disability was incurred in service.  

As for the complaints shown in service, the service treatment 
records did not show a chronic cervical spine disability or 
injury to have been manifested.  While there was mention of 
some possible cervical problems in these records which mostly 
addressed shoulder complaints, a clear cervical disability 
was not established in service.  His X-ray from October 1979 
showed normal cervical spine, except for some loss of 
lordotic curvature of an unknown cause, and there were 
questions of whether he had a cervical radiculopathy in May 
1983.  However no records of any cervical spine complaints 
are shown after May 1983, and of note his January 1985 
examination was normal for the cervical spine.  

Thereafter he is not shown to have any cervical spine 
complaints until October 1986, a year after discharge, when 
he was assessed with a pinched nerve in his neck, with no 
further mention of neck problems until 3 years later in 1989.  
He also did not have arthritis shown within one year after 
discharge, as X-rays only first showed slight narrowing of 
the C5-6 vertebra in July 1989, about 4 years after service.

The Veteran has alleged that his cervical spine was injured 
by heavy lifting in the service, he is shown not only 
competent to describe the duties he had in service, including 
heavy lifting, but also competent to discuss medical 
causation to the extent of his medical expertise which is as 
an LPN.  His wife (also an LPN) is competent to address 
continuity of symptoms.  However his evidence and contentions 
are of less probative value than the evidence set forth by 
the VA examiner, who as a medical doctor, has more medical 
training and expertise, and who is also a disinterested party 
in this matter.  The Veteran's statements can be considered 
self-serving, as he has an interest in obtaining benefits.  
See Pond v. West 12 Vet. App.  341 (1999) (the Board may 
consider self interest a factor in weighing evidence).  For 
the same reason, his wife's testimony is also deemed self 
serving.  Thus they are outweighed by the VA examiner's 
opinion in March 2009, which determined that it was less 
likely than not that the Veteran's current cervical spine 
complaints were related to his neck and shoulder complaints 
shown in service.  This opinion was based on comprehensive 
review of the claims file, to include service treatment 
records, and examination of the Veteran.  The unfavorable 
opinion is also supported by the contemporaneous medical 
evidence and occupational evidence showing that the Veteran 
engaged in laborious work requiring heavy lifting after 
service, and that that a work-related injury was a major 
factor in the Veteran's current cervical spine disability.  

The negative evidence in this case outweighs the positive.  
The competent credible evidence reflects that the current 
cervical spine disability did not begin in service and was 
manifested more than after the one-year presumptive period 
from discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claimed 
cervical spine disability; there is no doubt to be resolved; 
and service connection is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.




ORDER

Service connection for a cervical spine disability is denied.


	



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


